
	
		I
		111th CONGRESS
		1st Session
		H. R. 2211
		IN THE HOUSE OF REPRESENTATIVES
		
			April 30, 2009
			Mr. Inslee introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To facilitate planning, construction, and operation of a
		  secure national clean energy grid.
	
	
		1.Short titleThis Act may be cited as the
			 National Clean Energy Superhighways
			 Act of 2009.
		2.FindingsThe Congress finds that—
			(1)electricity
			 produced from renewable resources helps to reduce greenhouse gas emissions, and
			 limits emissions of other pollutants regulated pursuant to the Clean Air Act,
			 enhances national clean energy superhighway, and provides substantial economic
			 benefits;
			(2)the lack of
			 adequate electric transmission capacity is one of the primary obstacles to the
			 development of electric generation facilities fueled by renewable energy
			 resources;
			(3)it is in the
			 national interest for the Federal Government to implement policies that will
			 enhance the amount of electric transmission capacity available to take full
			 advantage of the Nation’s renewable energy resources to generate electricity;
			 and
			(4)existing
			 transmission planning processes are fragmented across many jurisdictions, which
			 results in difficult coordination between jurisdictions, delays in
			 implementation of plans, and complex negotiations on sharing of costs.
			3.PurposesThe purposes of this Act are the
			 following:
			(1)In order to
			 increase the production of electricity from renewable energy, to enhance the
			 performance and efficiency of the Nation’s electric power network, and to
			 improve its security and reliability, it is the purpose of this Act to
			 facilitate the establishment of a sustainable transmission grid consisting of
			 long-distance, extra-high voltage transmission lines constructed to cost
			 effectively deliver remote clean energy generation resources to markets while
			 improving system efficiency and reliability, and such additional transmission
			 lines as are needed to connect renewable energy generators into this extra-high
			 voltage grid.
			(2)To facilitate the
			 widespread deployment of modern grid technology as part of the national
			 infrastructure for electricity transmission, in order to support improved
			 electricity grid operation and control, enhance grid reliability and
			 integration of renewable generation resources, and support the deployment of
			 new technologies.
			ISustainable
			 Transmission Grid
			101.Planning,
			 construction, and operation of sustainable transmission grid
				(a)Amendment of
			 Federal Power ActPart II of the Federal Power Act (16 U.S.C. 824
			 et seq.) is amended by adding after section 216 the following new
			 section:
					
						216A.Sustainable
				transmission grid
							(a)DefinitionsFor
				purposes of this section:
								(1)STGThe
				term STG means the sustainable transmission grid.
								(2)STG
				projectThe term STG project means a project
				designated in an STG plan to construct an STG transmission line on a new or
				existing right-of-way after the date of enactment of this section.
								(3)STG
				planThe term STG plan means a transmission plan
				accepted or prescribed by the Commission under subsection (b).
								(4)STG transmission
				lineThe term STG transmission line means an
				overhead or underground transmission facility included in an STG plan,
				consisting of conductors or cables, towers, manhole duct systems,
				phase-shifting transformers, reactors, capacitors, substations, inverters,
				switching units, and any related facilities and equipment necessary for the
				proper operation of the transmission facility, that—
									(A)operates at or
				above a voltage of 345 kilovolts AC or DC;
									(B)is a renewable
				feeder line; or
									(C)is a necessary
				upgrade to an existing transmission facility.
									(5)Renewable feeder
				line
									(A)In
				generalThe term renewable feeder line means a
				transmission line that—
										(i)operates at a
				voltage of 100 kilovolts or greater, and
										(ii)is identified in
				the applicable STG plan as a facility that connects 1 or more renewable energy
				generators directly or indirectly to transmission facilities described in
				paragraph (4)(A).
										(B)InclusionThe
				term renewable feeder line includes an upgrade to an existing
				transmission line necessary for interconnection to a new transmission line
				described in subparagraph (A).
									(6)STG
				costsThe term STG costs means capital and
				operating costs incurred by any entity for planning, development, and operation
				of a project certificated under subsection (d).
								(7)Load-serving
				entityThe term load-serving entity means a person
				or Federal, State, or local instrumentality (including an entity described in
				section 201(f)) that delivers electric energy to end-use customers.
								(8)Multistate
				transmission authorityThe terms Multistate Transmission
				Authority and MTA mean a multistate transmission
				planning organization established pursuant to subsection (b).
								(9)Renewable
				energyThe term renewable energy means electric
				energy generated from—
									(A)solar energy,
				wind, landfill gas, renewable biogas, or geothermal energy;
									(B)new hydroelectric
				generation capacity achieved from increased efficiency, or an addition of new
				capacity, at an existing nonhydroelectric project if—
										(i)the hydroelectric
				project installed on the nonhydroelectric dam—
											(I)is licensed by the
				Commission; and
											(II)meets all other
				applicable environmental, licensing, and regulatory requirements, including
				applicable fish passage requirements;
											(ii)the
				nonhydroelectric dam—
											(I)was placed in
				service before the date of enactment of the National Clean Energy Superhighways Act of
				2009;
											(II)was operated for
				flood control, navigation, or water supply purposes; and
											(III)did not produce
				hydroelectric power as of the date of enactment of the
				National Clean Energy Superhighways Act of
				2009; and
											(iii)the
				hydroelectric project is operated so that the water surface elevation at any
				given location and time that would have occurred in the absence of the
				hydroelectric project is maintained, subject to any license requirements
				imposed under applicable law that change the water surface elevation for the
				purpose of improving the environmental quality of the affected waterway, as
				certified by the Commission;
										(C)hydrokinetic
				energy, including—
										(i)waves, tides, and
				currents in oceans, estuaries, and tidal areas;
										(ii)free-flowing
				water in rivers, lakes, and streams;
										(iii)free-flowing
				water in man-made channels, including projects that use nonmechanical
				structures to accelerate the flow of water for electric power production
				purposes; or
										(iv)differentials in
				ocean temperature through ocean thermal energy conversion; or
										(D)electricity that
				is generated from the combustion of the biogenic portion of municipal solid
				waste materials from facilities that comply with the maximum pollutant
				emissions standards established by the Administrator of the Environmental
				Protection Agency.
									(b)Planning by
				multistate transmission authorities
								(1)Establishment of
				mtas
									(A)Authority to
				establishThe Congress hereby authorizes the States comprising
				the Eastern interconnection and the States comprising the Western
				interconnection to establish, in accordance with rules established under
				subparagraph (B), one or more interconnection-wide multistate transmission
				planning authorities (MTAs), within the Eastern and Western
				interconnections, respectively. Such States may establish an MTA by agreement
				of the States comprising the region concerned.
									(B)Requirements for
				certification of mtaThe Commission shall, by rule promulgated
				within 180 days after the date of enactment of this section, specify
				appropriate organizational and procedural requirements for the MTAs established
				under this section, including each of the following:
										(i)A
				governance structure that ensures that each State in the interconnection will
				be represented on the MTA.
										(ii)An open,
				transparent, and participatory STG planning process, including public hearings,
				that furthers the purposes of this section and solicits input from load-serving
				entities, Federal transmitting utilities, transmission owners, regional
				transmission organizations, independent system operators, State energy,
				environment, natural resources, and land management agencies and commissions,
				Indian tribes, electricity generators, prospective developers of new
				transmission and generation resources, regional reliability organizations, and
				the public.
										(iii)A requirement
				that the MTA will have the capability of exercising STG planning functions for
				the entire interconnection, including identifying acceptable corridors for
				planned transmission projects based on the planning process described in
				paragraph (3).
										(iv)A
				mechanism that assures that the MTA will have adequate resources available to
				undertake its planning activities (taking into account amounts made available
				pursuant to paragraph (8), which may include imposition of a reasonable charge
				on load-serving entities in the interconnection.
										(v)Such other
				requirements as it determines necessary to assure that each MTA is capable of
				undertaking the planning described in paragraphs (3) and (4) for the region
				concerned.
										(2)Certification of
				mtaThe Commission shall, by
				rule, establish procedures governing submission and consideration of
				applications for certification of an MTA within a region. The final rule
				establishing such procedures shall be issued within 180 days of the date of
				enactment of this section. The Commission shall certify an MTA upon application
				if it finds that the application satisfies such procedures and the requirements
				established pursuant to paragraph (1).
								(3)MTA planning
				functions
									(A)Development of
				biennial stg planEach MTA shall exercise STG transmission
				planning functions for its respective region and produce a biennial STG
				transmission plan. The STG plan shall identify needed STG projects. In
				assessing need for STG projects, the MTA shall take into consideration—
										(i)transmission
				infrastructure required for efficient and reliable delivery of the output of
				new renewable generation resources needed to satisfy State and Federal
				renewable energy policies and targets;
										(ii)changes in
				generation patterns expected to result from greenhouse gas emission
				policy;
										(iii)changes in
				demand expected to result from energy efficiency, distributed generation,
				energy storage, and demand-side management programs;
										(iv)opportunities for
				grid upgrades to enhance grid reliability, security, and efficiency on the
				existing transmission system;
										(v)areas listed under
				paragraph (C); and
										(vi)other relevant
				factors.
										In
				developing the STG plan for an interconnection, the MTA shall build on planning
				undertaken by the Commission, regions, States, Federal transmitting utilities,
				regional transmission organizations, load-serving entities, independent system
				operators, utilities, regional reliability entities, and other parties in the
				interconnection; and cooperate and coordinate across regions to harmonize
				regional electric grid planning with planning in adjacent or overlapping
				jurisdictions, to the maximum extent feasible.(B)Interim planning
				decisionsThe MTA shall maintain a process for expeditiously
				evaluating whether new renewable feeder lines proposed between the 2-year
				planning cycles should be added to the approved STG plan.
									(C)Areas to
				avoidMTA planning shall identify (in consultation with Federal
				and State land agencies, environmental groups, and Indian tribes) appropriate
				areas to be avoided in siting of STG projects, to the maximum extent
				practicable, including—
										(i)national parks,
				national marine sanctuaries, reserves, recreation areas, and other similar
				units of the National Park System;
										(ii)designated
				wilderness, designated wilderness study areas, and other areas managed for
				wilderness characteristics;
										(iii)national
				historic sites and historic parks;
										(iv)inventoried
				roadless areas and significant noninventoried roadless areas within the
				National Forest System;
										(v)national
				monuments;
										(vi)national
				conservation areas;
										(vii)national
				wildlife refuges and areas of critical environmental concern;
										(viii)national
				historic and national scenic trails;
										(ix)areas designated
				as critical habitat;
										(x)national wild,
				scenic, and recreational rivers;
										(xi)any area in which
				Federal law prohibits energy development; and
										(xii)any area in
				which applicable State law or Indian tribal code enacted prior to the date of
				enactment of this Act prohibits transmission development.
										(4)CoordinationEach
				MTA shall, in the development of its STG plan, coordinate as appropriate with
				planning authorities and other interested parties in Canada, Mexico, ERCOT, and
				the other interconnection.
								(5)Submission and
				review of plans(A)Each MTA shall submit to
				the Commission an initial STG plan within 1 year of the certification of the
				MTA. Each MTA shall submit an update to its STG plan not later than 2 years
				after submission of the initial plan and every 2 years thereafter.
									(B)(i)The Commission shall
				provide an opportunity for public comment on each plan submitted by an
				MTA.
										(ii)The Commission may modify or reject a
				plan as necessary to achieve the purposes of this section. If the Commission
				modifies or rejects a plan, not later than 90 days after the date the plan is
				submitted by the MTA, the Commission shall provide a written opinion to the MTA
				that contains the facts and reasons supporting the action of the
				Commission.
										(iii)If the Commission rejects a plan,
				the MTA may submit a revised plan within 90 days of the Commission's
				rejection.
										(iv)If the Commission determines that a
				plan meets the purposes of this section, the Commission shall be treated as
				accepted.
										(6)Backup
				commission planning authorityIn the event that no MTA for the
				Eastern or Western Interconnection is certified by the Commission within 1 year
				of the date of enactment of this section, or in the event that a certified MTA
				does not timely submit an initial plan or updated plan as required under
				paragraph (5), the Commission shall immediately undertake the planning
				activities described in paragraphs (3) and (4) and develop a plan for such
				interconnection within 1 year of initiating such planning activities, in
				consultation with all affected States within the region, as appropriate.
								(7)Multiple
				MTAs
									(A)In
				generalNotwithstanding paragraph (6), if more than 1 MTA is
				certified in an Interconnection, the MTA shall ensure that the submitted plan
				integrates with the other plans in the Interconnection.
									(B)ModificationThe
				Commission shall modify the plans submitted under paragraph (5), as necessary,
				to ensure that plans established under this section are integrated.
									(C)Backup planning
				for multiple MTAsIn the event that any State or group of States
				does not participate in a certified MTA process, the Commission shall assume
				planning responsibilities on behalf of such State or group of States,
				consistent with the authorities under paragraph (6).
									(8)Recovery of
				costs associated with interconnection-wide STG planning
									(A)In
				generalAn MTA and a participating State shall be permitted to
				recover prudently incurred costs to carry out the planning activities required
				under this subsection pursuant to a Federal transmission surcharge that shall
				be established by the Commission in accordance with this paragraph for the
				purposes of carrying out this section.
									(B)Surcharge
				proposalsAn MTA shall—
										(i)propose a Federal
				transmission surcharge based on a formula rate that is submitted to the
				Commission for approval; and
										(ii)adjust the
				formula and surcharge on an annual basis.
										(C)Cost
				responsibilityCost responsibility under each surcharge shall be
				assigned based on energy usage to all load-serving entities covered by the
				MTA.
									(D)LimitationThe
				total amount of surcharges that may be imposed or collected nationally under
				this paragraph shall not exceed $80,000,000 for any calendar year.
									(c)Cost
				Allocation
								(1)PurposesThe
				purposes of this subsection are—
									(A)to ensure that the
				costs of STG projects are borne widely by all beneficiaries of new transmission
				and are not borne disproportionately by ratepayers or generators in specific
				areas; and
									(B)to promote the
				national interest in an STG project in accordance with the purposes of this
				section.
									(2)SubmissionIn conjunction with the submission of a
				transmission plan under subsection (b)(5), all MTAs within an Interconnection
				may submit jointly a single integrated Interconnection-wide cost allocation
				methodology to the Commission for allocating the STG costs under this
				section.
								(3)Action by
				commissionNot later than 120 days after the date of receipt of a
				proposed cost allocation methodology submitted under paragraph (2), the
				Commission shall—
									(A)provide notice and
				an opportunity for a hearing;
									(B)evaluate the
				proposal; and
									(C)(i)approve the proposal if
				the Commission finds that the proposed cost allocation would result in just and
				reasonable rates that promote the purposes of this section (including this
				subsection); or
										(ii)reject or modify the proposed cost
				allocation if the Commission finds that the proposed cost allocation does not
				result in just and reasonable rates that promote the purposes of this section
				(including this subsection).
										(4)Resubmission
									(A)In
				generalIf the Commission rejects the proposed cost allocation
				plan under paragraph (3)(C)(ii), the Commission shall specify the basis for its
				findings that the proposed methodology would not result in just and reasonable
				rates that promote the purposes of this subsection.
									(B)ResubmissionNot
				later than 90 days after the date of the rejection, the MTAs may submit to the
				Commission a revised cost allocation methodology for the interconnection under
				this subsection.
									(C)Modifications
										(i)In
				generalNot later than 90
				days after the date of resubmission of a proposed cost allocation methodology
				the Commission shall approve, modify, or reject the resubmitted proposal as
				necessary to achieve the purposes of this section.
										(ii)OpinionIf
				the Commission modifies or rejects a resubmitted proposal, the Commission shall
				specify the basis for its findings that the proposed methodology would not
				result in just and reasonable rates that promote the purposes of this
				section.
										(5)Commission
				allocation of costsIf the MTAs do not submit an
				Interconnection-wide cost allocation plan within the time periods specified in
				paragraphs (2) and (4) or if the Commission does not approve a cost allocation
				methodology submitted by the MTA for an Interconnection, the Commission shall
				allocate the STG costs to all of the load-serving entities in the
				Interconnection on a load-ratio share basis.
								(6)Cost allocation
				rate filingsIf a cost allocation methodology is approved by the
				Commission in accordance with this subsection—
									(A)any public utility
				that has rates that are affected by the approved cost allocation methodology
				shall file the allocation methodology with the Commission pursuant to section
				205; and
									(B)the cost
				allocation methodology shall be presumed lawful under section 205 on filing,
				without notice or further opportunity for comment or hearing.
									(7)Applicability
									(A)In
				generalExcept as provided in subparagraph (C), the authority of
				the Commission under subsections (b) and (c) to approve transmission plans and
				to allocate costs incurred pursuant to the plans applies to all transmission
				providers, generators, and users, owners, and operators of the power system
				within the Eastern and Western Interconnections of the United States, including
				entities described in section 201(f).
									(B)Regional
				planning entitiesThe Commission shall have authority over
				regional planning entities to the extent necessary to carry out subsections (b)
				and (c).
									(C)Exclusions(i)This subsection does not
				apply in the State of Alaska or Hawaii or to the ERCOT, unless the State or
				ERCOT voluntarily elects to participate in a cost allocation methodology under
				this section.
										(ii)A project for which a cost
				allocation or cost recovery agreement was accepted by the Commission before the
				date of enactment of this part shall not be included in cost allocation under
				this section.
										(D)Credit for
				revenuesTransmission revenues shall be applied as a credit to
				the initial allocation of STG costs.
									(d)Certification
				and siting of STG projects
								(1)Certificate of
				public convenience and necessity
									(A)Requirement of
				certificateNo public utility, or person which will be a public
				utility upon completion of any proposed action, shall—
										(i)construct any STG
				project, or
										(ii)modify an STG
				project previously certificated under this subsection,
										unless
				there is in force with respect to such public utility a certificate of public
				convenience and necessity issued by the Commission authorizing such acts or
				operation.(B)Elective
				coverageIf any entity described in section 201(f) proposes to
				construct an STG project, such entity may elect, in such manner as the
				Commission may prescribe by rule, to have this subsection apply to such
				project.
									(2)Application for
				certificate(A)Any person seeking to
				construct an STG project identified by an MTA may apply to the Commission for a
				certificate of public convenience and necessity for that project.
									(B)Application for a certificate under
				this subsection shall be made in writing to the Commission, and shall be in
				such form, contain such information, and notice thereof shall be served upon
				such interested parties (including State Commissions), in such manner as the
				Commission shall, by rule, require. The Commission shall set the matter for
				hearing and shall give notice of the hearing to interested persons. The
				Commission shall approve or deny the application in accordance with the
				procedure provided in paragraph (3).
									(3)Grant of
				certificateThe Commission may approve or deny a certificate
				under this subsection for construction of an STG project. A certificate issued
				under this subsection shall authorize the whole or any part of the operation,
				construction, acquisition, or modification covered by the application. The
				Commission shall issue the certificate if the Commission finds that the
				applicant is able and willing properly to do the acts and to perform the
				service proposed and to conform to the provisions of this Act and rules of the
				Commission hereunder, and that the proposed operation, construction,
				acquisition, or modification, to the extent authorized by the certificate, is
				or will be required by the present or future public convenience and necessity.
				In evaluating certificate applications that feature joint ownership projects by
				multiple load-serving or wholesale entities, the Commission shall consider
				benefits from the greater diversification of financial risk inherent in the
				applications. The Commission shall have the power to attach to the issuance of
				the certificate, and to the exercise of the rights granted thereunder, such
				reasonable terms and conditions as the public convenience and necessity may
				require. Designation of an STG project in the STG plan shall constitute
				sufficient evidence that a public need exists for the project.
								(4)State
				recommendations on resource protection and routing(A)In order to protect, and
				mitigate damages to, natural resources affected by the development and
				operation of an STG project, each certificate issued under this subsection
				shall include conditions for such protection or mitigation, including
				recommendations related to project routing. Subject to subparagraph (B), such
				conditions shall be based on recommendations received from State environment,
				land management, and natural resource agencies.
									(B)Whenever the Commission believes that
				any recommendation referred to in subparagraph (A) may be inconsistent with the
				purposes and requirements of this Act or other applicable law, the Commission
				and the agencies referred to in subparagraph (A) shall attempt to resolve any
				such inconsistency, giving due weight to the recommendations, expertise, and
				statutory responsibilities of such agencies. If, after such attempt, the
				Commission does not adopt in whole or in part a recommendation of any such
				agency, the Commission shall publish in the Federal Register each of the
				following findings (together with a statement of the basis for each of the
				findings):
										(i)A finding that adoption of such
				recommendation is inconsistent with the purposes and requirements of this Act
				or with other applicable provisions of law.
										(ii)A finding that the conditions
				selected by the Commission comply with the requirements of the first sentence
				of subparagraph (A).
										(5)Emissions
				standard for interconnection
									(A)RuleAny
				certificate issued under paragraph (3) for construction of an STG transmission
				line described in subsection (a)(4) (A) or (B) shall incorporate a condition
				that prohibits the direct interconnection to the STG transmission line by any
				electricity generator that has a greenhouse gas emission rate (in tons of
				CO2 equivalent per megawatt-hour) greater than that of a
				single-cycle natural gas-fired combustion turbine, as determined by rule by the
				Commission.
									(B)SunsetAny
				certificate conditions adopted pursuant to subparagraph (A) shall become
				inapplicable upon the full implementation of a Federal greenhouse gas
				regulatory program applicable to the electricity sector.
									(6)Right of eminent
				domainWhen any holder of a certificate issued under paragraph
				(3) cannot acquire by contract, or is unable to agree with the owner of
				property on the compensation to be paid for, the necessary right-of-way to
				construct, operate, and maintain the project to which the certificate relates,
				and the necessary land or other property necessary to the proper operation of
				such project, it may acquire the same by the exercise of the right of eminent
				domain in the district court of the United States for the district in which
				such property may be located, or in the State courts. The practice and
				procedure in any action or proceeding for that purpose in the district court of
				the United States shall conform as nearly as may be with the practice and
				procedure in similar action or proceeding in the courts of the State where the
				property is situated. Nothing in this section shall be construed to allow the
				holder of a certificate under paragraph (3), or any other person or entity, to
				acquire by the exercise of eminent domain any property that constitutes
				Indian country under section 1151 of title 18, United States
				Code, or that is otherwise subject to a Federal restriction against alienation,
				without the express written consent of the applicable Indian tribe, tribal
				organization, and/or Indian landowner.
								(7)Applicability of
				section 216The provisions of section 216(h) and section 216(j)
				shall apply to each STG project for which a certificate is issued under this
				section in the same manner and to the same extent as those provisions apply to
				projects covered by section 216. Except for section 216(h) and section 216(j),
				section 216 shall not apply to any new STG project to which paragraph (1)(A) of
				this subsection applies, or to any project as to which an election has been
				made under paragraph (1)(B).
								(8)Federal agency
				coordination
									(A)Rights-of-way on
				federal landsWith respect to any STG project, the functions
				under section 216(h) of this Act of the Department of Energy and the Secretary
				of Energy shall be exercised by the Commission in coordination with the
				affected land management agency.
									(B)NEPA
				reviewWith respect to any STG project, the Commission shall be
				the lead Federal agency for purposes of Federal environmental review and, in
				consultation with affected agencies, shall prepare a single environmental
				review document that would be used as the basis for all decisions under Federal
				law related to the proposed project.
									(e)Long-term
				transmission rights for renewable electricity generators(1)It is the policy of the
				United States that long-term transmission rights, of firmness and duration
				sufficient to support generation investment (including project financing for
				new generation projects), shall be made available on reasonable terms and at
				reasonable cost to entities seeking to construct new generation facilities
				using renewable energy technologies.
								(2)The Commission shall exercise its
				authority under this Act to prescribe such rules as it determines necessary or
				appropriate to implement the policy established in paragraph (1) not later than
				1 year after the date of enactment of this section, and may revise such rules
				from time to time. Such rules shall not interfere with existing long-term
				transmission rights of load-serving entities, or native load requirements
				established in section 217.
								(f)Coordinated
				regional grid operationsThe Commission shall encourage methods
				and structures for grid operations to better accommodate renewable energy
				resources, including enhanced balancing arrangements among balancing areas,
				expedited scheduling and dispatch, and improved renewable energy output
				forecasting.
							(g)Periodic
				reviewThe Commission shall periodically evaluate whether STG
				projects identified in interconnection-wide STG plans are being timely
				constructed, and shall take such actions as are in its authority to address any
				identified obstacles to investment and construction, and shall make any
				recommendations to Congress on further action or authority needed to assure
				development of planned STG facilities.
							(h)Geographic
				scopeThis section applies to the contiguous States and the
				District of Columbia, excluding the area referred to in section
				212(k)(2)(A).
							.
				(b)Conforming
			 amendmentSection 201(b) of
			 the Federal Power Act (16 U.S.C. 824) is amended by inserting
			 216A after 216 in each place it appears.
				102.Federal
			 financial assistance to multistate transmission authoritiesThere are authorized to be appropriated to
			 the Secretary of Energy, such sums as may be necessary to provide financial
			 assistance for the establishment and operation of multistate transmission
			 authorities under sections 216A(c) of the Federal Power Act.
			IIMISCELLANEOUS
			 PROVISIONS
			201.Transmission
			 grid performance standardsFor
			 purposes of evaluating whether smart grid technology requirements for
			 monitoring and control of new transmission facilities, smart grid technology
			 retrofit requirements for monitoring and control of existing transmission
			 facilities, or transmission grid performance requirements are in the public
			 interest, the Secretary of Energy, after consultation with the Federal Energy
			 Regulatory Commission, shall conduct an analysis and make recommendations on
			 appropriate metrics for transmission grid performance covering both new and
			 existing transmission grid facilities. This report shall be submitted to
			 Congress within 1 year of the date of enactment of this Act.
			
